We find in the record of this case the following agreement: "By agreement of both the Solicitor, representing the State of Alabama, and defendants, George Mitchell and Herman Howard Mitchell, and their attorneys of record, then and there present, both the case of The State v. George Mitchell, numbered 63590, and the case of The State v. Herman Howard Mitchell, numbered 63591, were tried at the same time and before the same jury and on the same evidence, each of the defendants to be allowed and to have the same rulings and the same exceptions to the rulings of the court on the trial of said cases, but separate verdicts were to be returned in each of said cases."
This case is therefore a companion case to that of George Mitchell v. State, 139 So. 109, which case has been considered and determined by this court. In accordance with the foregoing agreement, the judgment of conviction from which this appeal was taken is reversed, and the cause remanded.
Reversed and remanded.